Citation Nr: 1726150	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A brief explanation of the procedural history of the claim is warranted.  The RO initially denied the claim for service connection for bladder cancer in an unappealed January 2010 rating decision.  Thereafter, in November 2013, the Veteran filed a claim to reopen the previously denied claim for service connection, which was denied in the February 2014 rating decision currently on appeal.  During the course of this appeal, VA received additional service personnel records regarding the Veteran's service at Camp Lejeune.  Where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2016).  Therefore, because additional service department records are now included in the record, the finality of any previous decision is vitiated by these records and the Veteran is not required to submit new and material evidence before consideration of the claims on a de novo basis.  Thus, the issue on appeal has been characterized accordingly, as reflected on the title page.

Although the Veteran requested on his substantive appeal and was scheduled for a videoconference hearing before a Veterans Law Judge in April 2015, he withdrew this hearing request in May 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune from February to August of 1964 and was exposed to contaminated water during that service.

2.  Subsequent to service the Veteran was diagnosed with bladder cancer.

3.  The Veteran's bladder cancer manifested to a degree of 10 percent or more at a time after service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for bladder cancer.  He reports that he was stationed at Camp Lejeune, North Carolina in 1964, when it was known that the drinking water was contaminated.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, certain diseases may be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended its adjudication regulations regarding presumptive service connection, adding certain diseases associated with contaminants present in the base water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina from August 1, 1953, to December 31, 1987.  The final rule establishes that Veterans who served at Camp Lejeune for no less than 30 days during this period, and who have been diagnosed with any of eight associated diseases (adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, liver cancer, multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease) are presumed to have incurred or aggravated the disease in service for purposes of entitlement to VA benefits.

VA broadly defined service at Camp Lejeune as any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987, as established by military orders or other official service department records.

In this case, the Veteran's service personnel records reflect that he was stationed at Camp Lejeune from February to August of 1964.  As such, the evidence reflects that he was exposed to contaminated drinking water during service.  

Moreover, the medical evidence shows the diagnosis and treatment of bladder cancer in 2006.  VA medical records note the Veteran's August 2006 diagnosis of bladder cancer.  His private treatment records further reflect that he underwent a transurethral resection of the bladder in November 2006, followed by six weeks of immunotherapy.  Additional private medical records indicate that he underwent cytology in March 2007, which did not reveal evidence of disease.  Subsequent VA and private treatment records, dated as recently as May 2014, relay that the Veteran has undergone additional testing to monitor the status of his post-operative condition.

Notably, 38 C.F.R. § 4.115, Diagnostic Code 7528 provides that malignant neoplasms of the genitourinary system are evaluated as 100 percent disabling.

In light of the evidence, entitlement to service connection for bladder cancer is warranted.  At a point after separation from service the Veteran was diagnosed with bladder cancer, an enumerated disease identified as presumptively due to contaminated water at Camp Lejeune.  The Veteran's bladder cancer was treated with surgery and, therefore, manifested to a degree of 10 percent or more at a time after service.  Finally, the Veteran had service of at least 30 days at Camp Lejeune from February to August of 1964, which falls within the enumerated period.  Therefore, service connection for bladder cancer due to exposure to contaminated water at Camp Lejeune is granted.


ORDER

Service connection for bladder cancer is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


